Examiner’s Comments
Status of Claims

Applicant’s remarks in the reply filed 6/9/2021 have been acknowledged and entered.  Claims 42-60 are pending.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 52-60 directed to an invention non-elected without traverse.  Accordingly, claims 52-60 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 52-60.

REASONS FOR ALLOWANCE
Claims 42-51 are allowed. The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest a method of transferring semiconductor chips as set forth in the aforementioned claims.  The closest prior art of record is that of Nakatani who teaches  a method of transferring semiconductor chips by arranging liquid drops on liquid receiving areas of a transfer tool, causing the transfer tool to approach a source carrier such that each liquid drop wets a semiconductor chip, lifting the transfer tool 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714